         Case 2:16-cv-00586-CKD Document 51 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAYLA FRISELLA, et al.,                              No. 2:16-cv-0586 CKD
12                            Plaintiffs,
13              v.                                        ORDER
14   HARWINDER BISLA, et al.,
15                            Defendants.
16

17              In the interests of judicial economy and moving this matter forward the court orders

18   plaintiffs to file a brief status report in this case. The report shall include: (1) the status of

19   defendant Harwinder Bisla’s bankruptcy proceedings; (2) the effect of the bankruptcy

20   proceedings on Mr. Bisla as well as the corporate defendants; (3) whether default judgment

21   should be entered against any or all defendants; and (4) any additional information plaintiffs feel

22   would benefit the court at this juncture. Plaintiffs shall file this status report within fourteen (14)

23   days of this order.

24              IT IS SO ORDERED.

25   Dated: June 5, 2020
                                                         _____________________________________
26
                                                         CAROLYN K. DELANEY
27   16.586.frisella status                              UNITED STATES MAGISTRATE JUDGE

28
                                                         1
